ACCEPTED
                                                                                     01-14-00785-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                 7/6/2015 9:03:51 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                                No. 01-14-00785-CR

                                         In the                    FILED IN
                                                            1st COURT OF APPEALS
                                   Court of Appeals             HOUSTON, TEXAS
                                        For the             7/6/2015 9:03:51 AM
                                 First District of Texas    CHRISTOPHER A. PRINE
                                                                    Clerk
                                      At Houston

                            

                                  No. 1362139
                            In the 178th District Court
                             Of Harris County, Texas

                            

                                  OMAR IBRAHIM
                                      Appellant
                                         v.
                                THE STATE OF TEXAS
                                      Appellee

                          
                     STATE’S MOTION FOR EXTENSION
                         OF TIME TO FILE BRIEF
                            

To the Honorable Court of Appeals:

      The State of Texas, pursuant to Texas Rules of Appellate Procedure 2 and

10.5, moves for an extension of time in which to file its appellate brief. The

following facts are relevant:

      1. The appellant was indicted for murder. Appellant pled not guilty, but a
         jury found him guilty of the charged offense. The jury assessed
         sentence at 99 years confinement in the Texas Department of
         Criminal Justice. Appellant filed timely notice of appeal.
2. Appellant filed an appellate brief on April 17, 2015.

3. The State’s appellate brief is due on July 6, 2015.

4. This is the State’s second request for an extension in this case.

5. The State requests this extension of time in which to file its brief, and
   the undersigned attorney believes that a brief can be filed by August
   28, 2015. The undersigned requests a lengthier than usual extension
   for the reasons addressed below and in an attempt to realistically
   estimate a date by which she anticipates having the brief filed.

6. The following facts are relied upon to show good cause for an
   extension of time to allow the State to file its brief:

      a. At present, the Harris County District Attorney’s Office
         employees 15 appellate prosecutors, but one is presently
         deployed on active military service and unable to carry a
         caseload, and the chief is often required to perform so many
         administrative tasks that he cannot carry a caseload.
         Accordingly, the remaining members of the appellate division
         are currently assigned a caseload of approximately 60 active
         cases showing an average of 4.6 briefs per prosecutor.

      b. The attorney to whom this case is assigned has four
         outstanding briefs assigned to her including this one. And she
         had to cease work on briefing for one week to prepare for oral
         argument on Earvin v. State, No. 14-14-00702-2-CR and 14-14-
         00703-CR.

      c. The undersigned was not assigned this brief until June 12,
         2015, after the original deadline had passed. Moreover, the
         State was unaware that appellant had filed his brief on April 17,
         2015, because as referenced in his first motion for extension, it
         did not receive a copy of appellant’s brief when filed. Having
         received the briefing assignment so late, and having already two
         cases that are more senior and for which briefs must be
   completed first, the State is requesting the longer than usual
   extension.

d. Between the time that the appellant filed his brief in this case
   and this State’s motion for extension, the undersigned filed the
   following: a brief in Darby v. State, No. 14-14-00687-CR; a
   lengthy brief in Uvukansi v. State, No. 01-14-00527-CR; original
   and amended “State’s Proposed Findings of Fact and
   Conclusions of Law” in Penton v. State, No. 14-14-00406-CR; a
   brief in Penton, No. 14-14-00406-CR; a brief in Dorsey v. State,
   No. 14-14-00718-CR; a brief in Lopez v. State, No. 14-14-00312-
   CR, and she prepared a bench brief on a pending trial matter in
   State v. Alas, No. 1437254, which further slowed progress on
   the assigned cases.

e. The undersigned was also been out of the county and unable to
   respond to briefs from June 5 through 11, 2015. Moreover, she
   will be out of the office on a scheduled absences from July 20-
   24, 2015, and August 3-5, 2015.

f. The workload of this prosecutor is not out of the ordinary in
   the appellate division of the Harris County District Attorney’s
   Office.

g. In addition to its assignments in responding to appellate briefs,
   the appellate division of the Harris County District Attorney’s
   Office also answers questions from trial prosecutors. These
   questions frequently occur in the middle of or immediately
   before trial, and therefore other work must be put aside to
   answer these pressing questions. Harris County has 25
   Criminal District Courts and 15 County Criminal Courts at Law,
   and this particular prosecutor is tasked with answering
   questions related to Texas Code of Criminal Procedure article
   39.14 regarding discovery changes, is currently on the HCDA
   committee offering comments on the new e-file rules changes
   for criminal cases, is one of two prosecutors tasked with
   answering any juvenile law related questions, and answers
   questions from five felony courts in addition to the three
   juvenile courts.
            h. The Harris County District Attorney’s Office Appellate Division
               is experiencing a significant workload at present. Appellate
               prosecutors, including the undersigned attorney, are working as
               quickly as possible to complete as many briefs as possible as
               quickly as possible while still addressing all the issues raised by
               appellant’s as thoroughly as necessary to see that justice is
               done on each appeal. Accounting for varying staffing levels, the
               output of the division is not significantly different than it was
               this time last year. However, because of the high workload per
               prosecutor, as well as the greater length and complexity of
               appeals being brought in this county, it often takes longer to
               process all of the assigned cases, and more cases thereby
               require multiple extension or more lengthy extensions before
               the completion of each brief.

WHEREFORE, the State prays that this Court will grant the requested

extension until August 28, 2015.

                                                  Respectfully submitted,

                                                  /s/ Jessica A. Caird

                                                  JESSICA A. CAIRD
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  caird_jessica@dao.hctx.net
                                                  TBC No. 24000608
                           CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve a

copy of this motion to:

      Marcus J. Fleming
      Attorney at Law
      9219 Katy Freeway, Ste. 220
      Houston, TX 77024
      mjfleminglawyer@sbcglobal.net

                                                   /s/ Jessica A. Caird
                                                   Jessica A. Caird
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   caird_jessica@dao.hctx.net
                                                   TBC No. 24000608

Date: July 6, 2015